              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


CONSTANCE SHIMKO,                            4:17-cv-11709


                 Plaintiff,            HON. TERRENCE BERG


      v.                                ORDER GRANTING
                                      DEFENDANTS’ MOTION
                                       TO DISMISS AND FOR
LOWE’S HOME CENTERS,                  SUMMARY JUDGMENT
LLC and LOWE’S
COMPANIES, INC.,


                 Defendants.


     Constance Shimko, Plaintiff in this case, worked at Lowe’s

from 2005 until she was terminated in 2015. She is now suing

Lowe’s Home Centers, LLC, and Lowe’s Companies, Inc., the De-

fendants, under several federal and state statutes claiming discrim-

ination for health and disability-related reasons. The precipitating

events that led to Plaintiff’s termination were that she took ap-

proved leave under the Family and Medical Leave Act (“FMLA”),

29 U.S.C. §§ 2601–2654 from May 14, 2014 through June 30, 2014,

                                 1
but never provided “return-to-work authorization” from her medi-

cal provider following exhaustion of that medical leave. Defendants

terminated her one year after she went on leave. Plaintiff in turn

claims Defendants refused to give her a return-to-work schedule

and that she was prevented from returning to her job in violation of

the FMLA, Employee Retirement Security Income Act (“ERISA”),

29 U.S.C. § 1140, Americans with Disabilities Act (“ADA”), 42

U.S.C. §§ 12111–12117, Michigan Persons with Disabilities Civil

Rights Act (“PWDCRA”), Mich. Comp. Laws § 37.1101 et seq., and

Michigan Bullard-Plawecki Employee Right to Know Act, Mich.

Comp. Laws §§ 423.503–423.505.

     This case is now before the Court on Defendants’ motion to

dismiss Lowe’s Companies from the suit, and for summary judg-

ment on all of Plaintiff’s claims in favor of both Defendants. Having

carefully reviewed the record in this case, as well as the briefing of

both parties and their oral arguments, the Court concludes that

both motions should be granted.




                                  2
                         BACKGROUND
     Plaintiff began working for Lowe’s on March 8, 2005 as an In-

stalled Sales Coordinator. See Defs.’ Mot. for Summ. J. and Mot. to

Dismiss (“Defs.’ Br.”), ECF No. 16-19 at PageID.182; Pl.’s Resp.,

ECF No. 17-5 at PageID.284. After completing a three-month ori-

entation at the New Hudson, Michigan store, she received the title

of Installed Sales Manager. See Pl.’s Ex. 4 at PageID.284. In April

2006, Plaintiff was promoted to Administrative Manager and re-

ceived a 24% raise. Id. at PageID.285. But in 2008 and 2009, the

New Hudson Lowe’s Location Manager, Jim Geers, issued her writ-

ten notices of poor job performance, including for failure to “perform

the job functions of an administrative manager” and “repeated fail-

ures on front end execution, order management, [and] special order

sales.” Defs.’ Ex. 3, ECF No. 16-4; Defs.’ Ex. 4, ECF No. 16-5. Geers

warned Plaintiff that “[f]urther violations may result in further dis-

ciplinary action, up to and including termination.” Defs.’ Ex. 4.

     Reed Group is the third-party administrator that processed

leave requests for Lowe’s employees. Pl.’s Ex. 4 at PageID.296. It

decided whether to approve or deny such requests and managed the


                                  3
process of requesting medical certifications and any additional pa-

perwork needed to process leave requests. Id. at PageID.296–97.

Plaintiff understood all leave requests and certifications supporting

leave requests had to be submitted through Reed Group, and that

all decisions on leave applications were made by Reed Group. Id. at

PageID.296–97. But she did not know what information Reed

Group passed on to Defendants regarding her leave requests. Id. at

PageID.297.

      Plaintiff first took approved personal leave from April 30,

2009 through May 11, 2009. Defs.’ Ex. 9, ECF No. 16-10 at

PageID.154 (Lowe’s PeopleSoft Report). Then, in early 2010, she

asked Lowe’s to transfer her to another store because she believed

Geers, the New Hudson Store Manager, had unfairly disciplined

her.1 Pl.’s Ex. 4 at PageID.286, 288–291; Defs.’ Ex. 9 at PageID.154.

Lowe’s granted that request and transferred Plaintiff to the White

Lake, Michigan store. Pl.’s Ex. 4 at PageID.286. But Plaintiff’s job

performance did not improve after transferring to Lowe’s White



1 Plaintiff clarified in deposition testimony that she does not believe Lowe’s
discriminated against her for taking medical leave while she was working at
the New Hudson store. Pl.’s Ex. 4 at PageID.288.
                                      4
Lake location. Defs.’ Ex. 5, ECF No. 16-6 (February 24, 2011 Coach-

ing Letter from Elton White, Store Manager); Pl.’s Ex. 4 at

PageID.286.

     A few months after the transfer, Plaintiff requested and was

approved to take FMLA leave from May 27, 2010 through June 12,

2010 for gallbladder surgery. Defs.’ Ex. 9 at PageID.154; see Pl.’s

Ex. 4 at PageID.296. Reed Group also granted her request to take

personal leave from June 14, 2010 through June 28, 2010. See Defs.’

Ex. 9 at PageID.154.

     In 2012, Plaintiff was diagnosed with leukemia. Pl.’s Ex. 4 at

PageID.295, 297–98. She testified that at this time she “d[idn’t]

know what [her] future [was] going to look like with this new diag-

nosis in place. So [she] voluntarily asked to be put back into a de-

partment manager position” at Lowe’s. Id. at PageID.295; see Defs.’

Ex. 9 at PageID.155. Plaintiff spoke with Arturo Sierra, her store’s

Human Resources Manager, and Elton White, the Store Manager,

about this decision; they approved her voluntary demotion on June

23, 2012. See Pl.’s Ex. 4 at PageID.297; Defs.’ Ex. 9 at PageID.155.




                                 5
     A few months later, Plaintiff took approximately 12 weeks of

approved FMLA leave to undergo surgery on her paraesophageal

hernia. Pl.’s Ex. 4 at PageID.298–99 (testifying that she took 12

weeks of FMLA leave); but see Defs.’ Ex. 9 at PageID.155 (catego-

rizing this period of leave as approximately seven weeks of “Per-

sonal” leave). When Plaintiff returned from leave, her work perfor-

mance continued to fall below company expectations. She received

another disciplinary notice on August 16, 2013, which stated that

she had “several outstanding issues [that] have not improved and

or are below market expectations.” Defs.’ Ex. 6, ECF No. 16-7. She

received a similar notice of deficient performance on September 23,

2013. Defs.’ Ex. 7, ECF No. 16-8. Plaintiff does not dispute these

evaluations of her work. Pl.’s Ex. 4 at PageID.299–300.

     Defendants ultimately placed Plaintiff on a Performance Im-

provement Plan (PIP) in late 2013. Defs.’ Ex. 8, ECF No. 16-9. The

PIP’s purpose was to “improve basic functions of the DMIS in order

to meet Market metrics for key indicators in installed sales.” Id. at

PageID.150. Plaintiff, however, received another disciplinary notice

for confronting two co-workers on February 13, 2014. Defs.’ Ex. 10,


                                 6
ECF No. 16-11. She admits she was “struggling” during this period,

and that her medical problems made performing her job challeng-

ing. Pl.’s Ex. 4 at PageID.298, 300. After talking to Sierra about

ongoing difficulty she was experiencing performing her job func-

tions, Plaintiff concluded the best course of action was to take med-

ical leave. Id. at PageID.300.

     Consistent with this plan, Plaintiff called Reed Group “to open

a new leave of absence case.” Defs.’ Ex. 15, ECF No. 16-16 at

PageID.175. She initially requested intermittent FMLA leave for

an “employee health condition” beginning April 28, 2014 and end-

ing October 26, 2014. Id.; Defs.’ Ex. 14, ECF No. 16-15 at

PageID.168 (Sep. 11, 2014 Letter from Reed Group to Plaintiff). A

Reed Group Customer Service Specialist advised Plaintiff she

needed to submit required certification from her healthcare pro-

vider by May 17, 2014. See Defs.’ Ex. 15 at PageID.175. A week

later, Plaintiff called Reed Group to amend her leave request, stat-

ing that she would be “completely off of work” for health reasons

beginning May 14, 2014 and needed continuous rather than inter-




                                 7
mittent FMLA leave from May 14 to June 30, 2014. See id. As re-

quested by Plaintiff, a Reed Group Leave Specialist sent updated

paperwork to her personal email address and told her it had to be

returned by June 2, 2014. Id. Plaintiff faxed over her paperwork,

which a Reed Group supervisor found “support[ed] the leave for a

continuous duration” from May 14 to June 30, 2014 “due to em-

ployee health condition.” Id. at PageID.175; see Defs.’ Ex. 14 at

PageID.168 (approving Plaintiff’s request for continuous FMLA

leave from May 14, 2014 through June 30, 2014 only). But Plain-

tiff’s paperwork did not support her request for intermittent FMLA

leave after June 30, 2014. Defs.’ Ex. 15 at PageID.175. Reed Group

thus advised Plaintiff it needed to “contact[ ] the [medical] provider

for additional information in order to approve the intermittent

time.” Id. at PageID.174.

     Efforts by Reed Group Leave Specialists to contact Plaintiff’s

medical provider are well-documented; they attempted to reach

Plaintiff’s doctor on May 23, May 29, May 30, June 3, and June 5,

2014. Id. at PageID.174–75. It appears Reed Group was not able to

reach Plaintiff’s doctor and, on June 5, 2014, a Reed Group Leave


                                  8
Specialist concluded there was insufficient certification to support

her request for intermittent FMLA following expiration of her con-

tinuous FMLA leave on June 30, 2014. Id. at PageID.173–74. Reed

Group had communicated to Plaintiff that she or her medical pro-

vider needed to submit appropriate medical certification supporting

a need for additional FMLA leave by June 2. Id. at PageID.175.

     The day Plaintiff’s FMLA leave was set to expire, June 30,

2014, Plaintiff called Reed Group to ask that her continuous leave

be extended until August 11, 2014. Id. at PageID.173. Plaintiff,

however, contends her doctor called Reed Group asking to extend

her continuous FMLA leave until approximately August 4, 2014.

Pl.’s Ex. 4 at PageID.303. A Customer Care Specialist told Plaintiff

she would need to complete updated paperwork to support that re-

quest and sent the requisite paperwork to Plaintiff’s personal email

address. Defs.' Ex. 15 at PageID.175. Plaintiff testified she was fully

aware at this time that she would exhaust her 12 weeks of permit-

ted FMLA leave by August 4, 2014, assuming she was approved to

take additional FMLA leave from July 1 to August 4, 2014. Pl.’s Ex.




                                  9
4 at PageID.303. She also acknowledged she made no effort to re-

turn to work before August 4, 2014, even though her approved

FMLA leave had expired on June 30, 2014. Id.

      Plaintiff remained in touch with Reed Group throughout July

and August 2014. Defs.’ Ex. 15 at PageID.173. But Reed Group’s

records show it never received certification from Plaintiff’s medical

provider that would justify extending her FMLA leave after June

30, 2014.2 Id. And on July 21, 2014, Plaintiff called Reed Group to

express her frustration that “her position has been filled because

she was not covered under the FMLA once FMLA [was] exhausted.”

Id. Accordingly, it is undisputed that Plaintiff was at this point fully

aware her statutory leave had expired.

      On July 29, 2014, Reed Group sent Plaintiff a letter advising

her to contact Human Resources to verify her return to work date.

Pl.’s Supp. Ex. 2, ECF No. 20-3. Shortly thereafter, on August 4,


2 The FMLA provides that “[a]n employer may require that a request for
leave . . . be supported by a certification issued by a health care provider” and
the employee “shall provide, in a timely manner, a copy of such certification to
the employer.” Verkade v. U.S. Postal Serv., 378 F. App’x 567, 573 (6th Cir.
2010) (quoting 29 U.S.C. § 2613(a) (2007)). “If the employee never produces the
[required] certification, the leave is not FMLA leave.” 29 C.F.R. § 825.311(b)
(2007)).


                                       10
2014, Reed Group sent Plaintiff a follow-up letter urging her to get

in touch to “discuss your return to work date, or to discuss options

if you are not able to return to work at this time.” Pl.’s Supp. Ex. 3,

ECF No. 20-4. That same day, Reed Group sent Sierra, Plaintiff’s

Human Resources Manager, a letter explaining that Plaintiff had

exhausted her FMLA leave and been directed to “contact Human

Resources to discuss returning to work.” Pl.’s Supp. Ex. 4, ECF No.

20-5.

        Just two days later, on August 6, 2014, Plaintiff texted Sierra

to express her uncertainty about returning to Lowe’s:

        Looks like I will be off until September. I’m not sure
        what to do at this point. I know they want me gone and
        I honestly don’t want to come back to all the stress, not
        good for my overall health [sic] I am finding out being
        off.

Defs.’ Ex. 16, ECF No. 16-17. Around this time, Plaintiff also told

Sierra she would not return to the White Lake Lowe’s if she had

any choice in the matter; she would prefer to work at another loca-

tion. Pl.’s Ex. 4 at PageID.306; see also Defs.’ Ex. 12, ECF No. 16-

13 at ¶ 5 (Sierra Aff.) (“[Plaintiff] repeatedly stated that she did not

want to return to work at the White Lake Store”). Sierra worked


                                   11
with Plaintiff to explore opportunities at other Lowe’s locations but

none “turned out to be a viable option.” Defs.’ Ex. 12 at ¶ 6.

     If she wished to return to Lowe’s, Plaintiff needed to provide

a return-to-work letter from her medical provider. But it appears

neither Plaintiff or her medical provider, Robert Brummeler, M.D.,

ever sent any authorization to Reed Group or Lowe’s medically

clearing Plaintiff to return to work—at least not before August 20,

2014. The only document in the record produced or signed by Dr.

Brummeler is a letter he addressed to Plaintiff on August 20, 2014.

Pl.’s Ex. 8, ECF No. 17-9 at PageID.333. That letter states, “Con-

stance Shimko is currently under my medical care and is able to

return to [work] 8/4/14.” Id. Included in that same exhibit is a pa-

tient record also dated August 20, 2014 and signed by Dr. Brum-

meler. Id. at PageID.337–341. The patient record states, “Return to

work evaluation . . . . [Plaintiff] is feeling better and feels that she

will be able to return to work. Will give her a note.” Id. at

PageID.337. Based on these documents, it appears Plaintiff was not

cleared by her doctor to return to work until August 20, 2014 at the

earliest—seven weeks after her authorized FMLA leave had ended


                                  12
and 15 days after she would have exhausted her entire statutorily-

permitted 12 weeks of FMLA leave, (which would have been avail-

able if she had she provided sufficient documentation to continue

on FMLA leave from July 1, 2014 through August 4, 2014). See id.

And Plaintiff failed to produce any evidence showing that this re-

turn-to-work authorization was ever sent to Reed Group, or to

Lowe’s.

     Even though Plaintiff’s authorized FMLA leave had expired

two months before, on September 2, 2014, Andrea Newberry, a

Reed Group employee, emailed a Lowe’s Accommodation Specialist

to communicate that she had spoken with Plaintiff and told her that

“Reed/Accommodations group need a few more documents before

we can proceed with bringing her back . . . . [and that] if she could

have her doctor get this moving ASAP, that maybe we can get eve-

rything worked out this week.” Pl.’s Ex. 9, ECF No. 17-10. A note in

Plaintiff’s Reed Group file from that same day states, “AHRM [Hu-

man Resources Manager] will bring [Plaintiff] back to her DM in-

stalled sales position but we will need the medical provider to pro-

vide a RTW [return-to-work] note with the parameters of the IL


                                 13
[intermittent leave] or any other accommodation that might be

needed.” Defs.’ Ex. 15 at PageID.172. This evidence suggests that

Lowe’s was trying to return Plaintiff to work, not terminate her,

despite the fact that she had remained off work months after her

FMLA leave ended. Yet, as of September 5, 2014, Reed Group still

had “not received a return to work form.” Defs.’ Ex. 15 at

PageID.172. Sierra swore in a 2018 affidavit that Plaintiff never

provided that form to Reed Group. Defs.’ Ex. 12 ¶ 7. On April 1,

2015, Lowe’s sent Plaintiff a letter explaining that her employment

was scheduled to be terminated on May 15, 2015 because her leave

of absence had exceeded “the maximum 365 day leave period.”

Defs.’ Reply, Ex. 1, ECF No. 18-1.

                           DISCUSSION
  A. Defendants’ Motion to Dismiss Lowe’s Companies, Inc.
     Defendants urge that Lowe’s Companies should be dismissed

from this lawsuit because Plaintiff has presented no evidence es-

tablishing she was ever employed by Lowe’s Companies, nor has

she articulated any other basis for liability on the part of that cor-

porate entity. The Court agrees. Moreover, Plaintiff stated during



                                 14
oral argument that she had no objection to dismissing Lowe’s Com-

panies as a Defendant.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure permits

dismissal of a lawsuit where the defendant establishes the plain-

tiff’s “failure to state a claim upon which relief can be granted.” In

evaluating a motion to dismiss under this Rule, courts “must con-

strue the complaint in the light most favorable to the plaintiff, ac-

cept all well-pled factual allegations as true and determine whether

plaintiffs undoubtedly can prove no set of facts consistent with their

allegations that would entitle them to relief.” League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)

(citing Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006)). Though

this standard is liberal, it requires a plaintiff to provide “more than

labels and conclusions, and a formulaic recitation of the elements

of a cause of action” in support of her grounds for entitlement to

relief. Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)).

     Under Ashcroft v. Iqbal, the plaintiff must plead “factual con-

tent that allows the court to draw the reasonable inference that the


                                  15
defendant is liable for the misconduct alleged.” 556 U.S. 662, 678

(2009) (citation omitted). A plaintiff falls short if she pleads facts

“merely consistent with a defendant’s liability” or if the alleged

facts do not “permit the court to infer more than the mere possibility

of misconduct.” Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S.

at 678–679).

     Throughout the Complaint, Plaintiff refers to Lowe’s Compa-

nies and Lowe’s Home Centers collectively as “Lowe’s.” Compl.,

ECF No. 1 at PageID.1. She does not distinguish between these dis-

tinct corporate entities and fails to allege specific facts that, if ac-

cepted as true, would establish liability on the part of Lowe’s Com-

panies. Further, the employment contract attached to Defendants’

motion refers only to Lowe’s Home Centers, with no reference to

Lowe’s Companies. See Defs.’ Ex. 18, ECF No. 16-19. Plaintiff pro-

vided no argument in opposition to Defendants’ motion seeking dis-

missal of Lowe’s Companies and consented to dismissal of that De-

fendant during oral argument on Defendant’s motion. The Court

will thus dismiss Lowe’s Companies from this litigation.




                                  16
  B. Defendants’ Motion for Summary Judgment

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(a).

A fact is material only if it might affect the outcome of the case un-

der the governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). On a motion for summary judgment, the Court

must view the evidence and any reasonable inferences drawn from

the evidence in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (citations omitted); Redding v. St. Edward, 241 F.3d 530,

531 (6th Cir. 2001).

     The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). If the moving party carries this burden,

the party opposing the motion “must come forward with specific

facts showing that there is a genuine issue for trial.” Matsushita,

475 U.S. at 587. The trial court is not required to “search the entire

record to establish that it is bereft of a genuine issue of material


                                  17
fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th

Cir. 1989). Rather, the “nonmoving party has an affirmative duty

to direct the court’s attention to those specific portions of the record

upon which it seeks to rely to create a genuine issue of material

fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The Court

must then determine whether the evidence presents a sufficient fac-

tual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a mat-

ter of law. See Anderson, 477 U.S. at 252.

        1. Family Medical Leave Act
     The FMLA entitles eligible employees who suffer from “a se-

rious health condition that makes the employee unable to perform

the functions of the position” to take up to 12 weeks of qualifying

leave per year. 29 U.S.C. § 2612(a)(1)(d). Qualifying employees who

return to work within the 12-week leave period are entitled to be

returned to their previous position or to an equivalent position with

the same pay, benefits, and other terms of employment. Edgar v.

JAC Prod., Inc., 443 F.3d 502, 506 (6th Cir. 2006) (citing 29 U.S.C.

§ 2614(a)(1)). “Once the 12-week period ends, however, employees


                                  18
who remain ‘unable to perform an essential function of the position

because of a physical or mental condition . . . have no right to resto-

ration to another position under the FMLA.” Edgar, 443 F.3d at 506

(quoting 29 C.F.R. § 825.214(b)) (some internal punctuation omit-

ted). Similarly, “an employee on approved FMLA leave has no right

to job restoration under the Act if she fails to return to work twelve

weeks after her leave began.” Hicks v. Leroy’s Jewelers, Inc., No. 06-

5137, 2000 WL 1033029, at *5, 225 F.3d 659 (6th Cir. Jul. 17, 2000)

(unpub. table opinion) (per curiam); see also Coker v. McFaul, 247

F. App’x 609, 620 (6th Cir. 2007) (“Once an employee exceeds his

twelve work weeks . . . of FMLA leave, additional leave in the

twelve month period is not protected by the FMLA, and termination

of the employee will not violate the FMLA.”) (quoting Manns v. Arv-

inMeritor, Inc., 291 F. Supp. 2d 655, 660 (N.D. Ohio 2003)).

     There are two theories of recovery under the FMLA: (1) inter-

ference with an employee’s exercise or attempt to exercise any right

provided under the FMLA and (2) retaliation against an employee

for exercising her rights under the FMLA by discharge or any other




                                  19
manner of discrimination. Gages v. U.S. Postal Serv., 502 F. App’x,

488–89 (6th Cir. 2012). Plaintiff asserts claims under both theories.

                a. FMLA Interference

     To establish a prima facie case of FMLA interference, a plain-

tiff must show that: “(1) she was an eligible employee; (2) the de-

fendant was an employer as defined under the FMLA; (3) the em-

ployee was entitled to leave under the FMLA; (4) the employee gave

the employer notice of her intention to take leave; and (5) the em-

ployer denied the employee FMLA benefits to which she was enti-

tled.” Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012) (citing

Killian v. Yoruzu Auto. Tenn., Inc., 454 F.3d 549, 556 (6th Cir.

2006)). Here, only the fifth element is in dispute. Plaintiff alleges

Defendants interfered with her rights under the FMLA by refusing

to provide her with a return to work date. The question for the

Court is whether there is a genuine issue of material fact as to

whether Plaintiff provided her employer (in this case, through

third-party administrator Reed Group) with a return-to-work form

from her doctor before her FMLA leave expired. If there is no evi-

dence that Plaintiff provided a doctor’s return-to-work form before


                                  20
her FMLA leave expired, she was not denied any FMLA benefit to

which she was entitled.

      An employer may require medical clearance following FMLA

leave if the employer has a “uniformly-applied policy or practice

that requires all similarly-situated employees . . . who take leave

for such conditions to obtain and present certification from the em-

ployee’s health care provider that the employee is able to resume

work.”3 29 C.F.R. § 825.310(c) (2007)). The clearance “need only be

a simple statement of an employee’s ability to return to work.”

Verkade, 378 F. App’x at 576 (quoting 29 C.F.R. § 825.310(c) (2007)).

And an employer may legally delay restoring the employee to her

position until she submits the required fitness-for-duty certification

“unless the employer failed to provide the notices required.”4 29




3Here, Plaintiff has not challenged Reed Group and Lowe’s policy of requiring
return to work clearance from employees coming off continuous FMLA leave.
Similarly, Plaintiff does not dispute that she was repeatedly notified of this
requirement.
4“An employer is not entitled to certification of fitness to return to duty when
the employee takes intermittent leave [as opposed to continuous leave.” 29
C.F.R. § 825.310(g) (2007)). It is undisputed that only Plaintiff’s request for
continuous FMLA leave from May 14 to June 30, 2014 was approved. Her re-
quests for subsequent intermittent leave were denied because of lack of sup-
porting medical certification. See Defs.’ Ex. 14 at PageID.169.
                                      21
C.F.R. § 825.310(f) (2007)). The Sixth Circuit has addressed the is-

sue of return-to-work clearance in the FMLA interference context,

albeit in an unpublished opinion. In Verkade v. United States Postal

Service, the court found an employer’s requirement that its em-

ployee provide return-to-work clearance from his doctor was “rea-

sonable” and that because the plaintiff “was on notice that he was

required to obtain return-to-work clearance . . . any delay in grant-

ing clearance [to return to work] was due to his delay rather than

to any action or inaction of the [employer].” Id. at 577.

     Here, there is no evidence that Plaintiff provided Reed Group

or Lowe’s with the requisite return-to-work authorization before

her approved FMLA leave ended on June 30, 2014. In fact, Plaintiff

admits she was not medically cleared to work until August 4, 2014,

at the earliest. Pl.’s Ex. 4 at PageID.304. (The only letter from

Plaintiff’s medical provider in the evidentiary record is dated Au-

gust 20, 2014, 15 days after Plaintiff’s approved FMLA leave




                                 22
ended).5 Pl.’s Ex. 8. That letter and the accompanying documenta-

tion from Dr. Brummeler suggest he first examined Plaintiff to as-

sess her ability to return to work on August 20, 2014. Id. at

PageID.333, 337. Specifically, Dr. Brummeler’s patient record from

that date states, “[Plaintiff] is feeling better and feels that she will

be able to return to work. Will give her a note.” Id. at PageId.337.

       In deposition testimony, Plaintiff averred that she sent Si-

erra two separate letters releasing her to return to work as of Au-

gust 4, 2014: one that Sierra lost, and a replacement. See Pl.’s Ex.

4 at PageID.305. Critically, however, this testimony does not raise

any question of fact as to whether she sent the return to work letter

to Lowe’s or to Reed Group before her leave expired. And Reed

Group’s records, in addition to other evidence in the record, indicate

that as of September 5, 2014, more than two months after Plaintiff’s

authorized FMLA leave ended, Reed Group still had “not received

a return to work form.” Defs.’ Ex. 15 at PageID.172; see also infra

at 11–13.



5 Similarly, the CIGNA letter stating it was aware Plaintiff had been released
to return to work as of August 4, 2014 is dated October 9, 2014. Pl.’s Ex. 7.

                                     23
     As an initial matter, when Plaintiff failed to return to work

the day after her approved FMLA leave expired on June 30, 2014,

she lost her entitlement to be returned to her previous position

there. But Lowe’s continued to work with Plaintiff through July,

August, and September 2014 to establish a return-to-work date

timeline, repeatedly explaining that she needed to submit return-

to-work clearance from her medical provider. Infra at 11–13. Be-

cause the obstacle to Plaintiff returning to work was her failure to

promptly submit return-to-work clearance, Lowe’s decision not to

issue a return-to-work schedule did not deny Plaintiff any benefit

to which she was entitled under the FMLA. Plaintiff has thus failed

to establish a genuine issue of material fact as to whether she can

meet the fifth element of her prima facie case for FMLA interfer-

ence. Accordingly, judgment as a matter of law in favor of Defend-

ants is appropriate on this theory.

               b. Retaliation
     A prima facie case for FMLA retaliation requires a plaintiff to

show the following: “(1) she was engaged in an activity protected by

the FMLA; (2) the employer knew that she was exercising her rights


                                 24
under the FMLA; (3) after learning of the employee’s exercise of her

FMLA rights, the employer took an employment action adverse to

her; and (4) there was a causal connection between the protected

FMLA activity and the adverse employment action.” Sybra, 667

F.3d at 761 (citing Killian, 454 F.3d at 556). Only the fourth ele-

ment is disputed by the parties. Plaintiff, however, has failed to

show any causal connection between her decision to take FMLA

leave and Defendants’ decision not to issue her a return-to-work

schedule (and ultimately to terminate her employment). She has

thus failed to set out her prima facie case for FMLA retaliation and

that claim must be dismissed as a matter of law.

     To establish the fourth element of her prima facie case, Plain-

tiff “must present sufficient evidence to ‘raise [an] inference that

her protected activity was the likely reason’ for the adverse action.”

Gardner v. Andersen Eye Assoc., PLC, 150 F. Supp. 3d 860, 866

(E.D. Mich. 2016) (quoting Sosby v. Miller Brewing Co., 211 F. App’x

382, 387 (6th Cir. 2006)). While Plaintiff’s burden at this stage is

minimal, she has failed to produce credible evidence raising a ques-

tion of fact as to whether there was any causal connection between


                                 25
her leave-taking and Lowe’s failure to provide her with a return to

work schedule, and to subsequently terminate her employment. See

Cutcher v. Kmart Corp., 364 F. App’x 183, 190 (6th Cir. 2010).

     The only evidence in the record that suggests Lowe’s was un-

happy with Plaintiff’s decision to take FMLA leave is Plaintiff’s

hearsay testimony explaining that she “remember[ed] hearing

. . . that there was a little scuttlebutt with the management group

in White Lake, the issues that I—me taking medical leave was

causing them.” Pl.’s Ex. 4 at PageID.299. This does not suffice to

establish any causal connection between Plaintiff’s FMLA leave

and lack of return to work schedule or subsequent termination,

even at the prima facie stage. Specifically, this testimony fails to

establish that Lowe’s refrained from giving Plaintiff a return-to-

work schedule and later terminated her because Plaintiff took

FMLA leave. See Sharp v. Profitt, 674 F. App’x 440, 451 (6th Cir.

2016) (explaining that establishing a prima facie case of FMLA re-

taliation requires “a showing of but-for causation.”).

     The record overwhelmingly suggests Plaintiff was not given a

return-to-work schedule because she never provided return-to-


                                 26
work clearance when her FMLA leave expired on June 30, 2014, nor

did she submit additional medical certification required to extend

her leave until August 4, 2014. These reasons are repeatedly refer-

enced in Reed Group’s files and correspondence to Plaintiff. Defs.’

Ex. 15 at PageID.172–73; Defs.’ Ex. 14 at PageID.169. Further,

Plaintiff admits she was not medically cleared to return to work

until August 4, 2014, more than one month after her approved con-

tinuous leave ended. Pl.’s Ex. 4 at PageID.304. And one month

later, on September 5, 2014, Reed Group still had “not received a

return to work form.” Defs.’ Ex. 15 at PageID.172. The Sixth Circuit

has found dismissal of an FMLA retaliation claim on summary

judgment appropriate where, as here, the “[plaintiff’s] physician did

not provide medical certification [authorizing additional FMLA

leave] and she did not return to work after being informed that cer-

tification was not forthcoming.” Harrington v. Boysville of Mich.,

Inc., No. 97-1862, 1998 WL 252755, at *2, 145 F.3d 1331 (6th Cir.

May 13, 1998) (unpub. table opinion) (per curiam). Because Plaintiff

has failed to demonstrate a causal connection between taking




                                 27
FMLA leave and Lowe’s adverse employment actions, she has failed

to present a prima facie case of FMLA retaliation.




        2. Americans with Disability Act and Michigan Per-
           sons with Disabilities Civil Rights Act
     The Americans with Disability Act (ADA) and an analogous

Michigan law, the Persons with Disabilities Civil Rights Act (PWD-

CRA), prohibit employers from “discriminat[ing] against a qualified

individual with a disability because of the disability of such individ-

ual in regard to job application procedures, the hiring, advance-

ment, or discharge of employees, employee compensation, job train-

ing, and other terms, conditions, and privileges of employment.” 42

U.S.C. § 12112(a); see also Curry v. Cyprian Ctr., 17 F. App’x 339,

341 (6th Cir. 2001) (explaining that claims of handicap discrimina-

tion under Michigan law track those under federal law).

     To establish a prima facie case of disability discrimination un-

der the ADA or PWDCRA, a plaintiff must show that: (1) she is an

individual with a disability; (2) she is otherwise qualified to perform

the job requirements, with or without reasonable accommodation;

                                  28
and (3) she suffered an adverse employment consequence solely be-

cause of her handicap. Hedrick v. W. Reserve Care Sys., 355 F.3d

444, 452 (6th Cir. 2004) (citation omitted). The Sixth Circuit specif-

ically held in Gantt v. Wilson Sporting Goods Company, 143 F.3d

1042, 1046 (6th Cir. 1998), that an employer’s policy of terminating

any employee who does not return to work at the expiration of their

authorized leave period, as Plaintiff did here, does not violate the

ADA. The record here is undisputed that this was the reason that

Defendant did not allow Plaintiff to return to work. There is no ev-

idence that any adverse employment action suffered by Plaintiff

was because of her disability. Because she has not adduced facts

raising any genuine material issue that there was a causal connec-

tion between the adverse employment consequence she suffered

and her disability, Plaintiff has failed to establish a prima facie case

of discrimination under the ADA or PWDCRA.

        3. Employee Retirement Income Security Act § 501
      Defendants also seek summary judgment on Plaintiff’s claim

under § 501 of the Employee Retirement Income Security Act

(“ERISA”). 29 U.S.C. § 1140. That statute makes it “unlawful for


                                  29
any person to discharge, fine, suspend, expel, discipline, or discrim-

inate against a participant or beneficiary for exercising any right to

which he is entitled under the provisions of an employee benefit

plan . . . or for the purpose of interfering with the attainment of any

right to which such participant may become entitled under the

plan.” Id. Plaintiff admitted in deposition testimony that Defendant

provided her with all of the insurance coverage and disability cov-

erage to which she was entitled, and that no Lowe’s employee ex-

pressed any problem with her receiving pension benefits or

healthcare benefits. Pl.’s Ex. 4 at PageID.308. Plaintiff’s decision to

de facto abandon this claim in her response to the summary judg-

ment motion and during oral argument further informs the Court’s

decision to dismiss this claim. See Pl.’s Resp. at PageID.220 (stating

only, “This Count speaks for itself.”).

        4. Bullard-Plawecki Employee Right to Know Act

     Defendants further assert they are entitled to summary judg-

ment on Plaintiff’s claim for violation of Michigan’s Bullard-

Plawecki Employee Right to Know Act. This Michigan statute re-




                                  30
quires employers, upon a written request by an employee, to peri-

odically provide an employee with access to her personnel record

and permit her to make copies of it. Mich. Comp. Laws § 423.503–

423.504. The statute also permits an employee to seek expunge-

ment of any “false” information the employer knowingly places in

the personnel record. Mich. Comp. Laws § 423.505.

     It is undisputed that Defendants provided Plaintiff with ac-

cess to her personnel folder shortly after she requested it in Novem-

ber 2014. Pl.’s Ex. 4 at PageID.308. Plaintiff, however, alleges that

Defendants “either failed to keep an accurate personnel file on

[Plaintiff] or purposely purged her personnel file of positive reviews

and awards.” ECF No.1 at PageID.14. The Bullard-Plawecki Em-

ployee Right to Know Act does not plainly entitle Plaintiff to any

relief based on that allegation, nor has Plaintiff explained why she

believes the statute entitles her to relief. In Russell v. Bronson

Heating and Cooling, 345 F. Supp. 2d 761, 795 (E.D. Mich. 2004)

(Borman, J.), another court in this district granted summary judg-

ment on plaintiff’s claim that his rights under the Act were violated




                                 31
because the defendants “did not produce a complete file for her re-

view.” The plaintiff alleged that two letters were missing from the

file defendants produced, and therefore that defendants had not

fully complied with their statutory obligations. Id. The court re-

jected that argument and, relying on Beauchamp v. Great West Life

Assurance Co., 918 F. Supp. 1091 (E.D. Mich. 1996) (Gadola, J.),

determined that because there was no evidence the letters had been

“intentionally withheld” and plaintiff was aware the letters existed

(and in fact had copies of them), she had no cause of action under

the Act. Russell, 345 F. Supp. 2d at 795. While Russell is not exactly

analogous to the case at hand because Plaintiff appears not to pos-

sess copies of the positive commendations she contends were re-

moved from her personnel file, she had not produced any evidence

that Lowe’s intentionally withheld those commendations. Under

Russell and Beauchamp, summary judgment on Plaintiff’s claim

under the Bullard-Plawecki Employee Right to Know Act is thus

appropriate.

                          CONCLUSION




                                 32
     For the reasons explained herein, Defendants’ motion to dis-

miss Defendant Lowe’s Companies, Inc. from this lawsuit is

GRANTED. Further, Defendants’ motion for summary judgment

on Plaintiff Constance Shimko’s claims for FMLA interference

(Count I), FMLA retaliation (Count II), violation of § 501 of ERISA

(Count III), violation of the ADA (Count IV), violation of the Michi-

gan Persons With Disabilities Civil Rights Act (Count V), and vio-

lation of the Bullard-Plawecki Employee Right to Know Act (Count

VI) is GRANTED. Accordingly, Plaintiff’s lawsuit is dismissed with

prejudice.

SO ORDERED.




Dated: February 26, 2019    s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                 33
